PER CURIAM.
The Alaska Workmen’s Compensation Board found that appellant had suffered a thirty-three and one third percent permanent partial loss of use of his right leg and awarded compensation in the sum of $2,871.
On appeal to the Superior Court for the Third Judicial District summary judgment was granted in favor of the Board and against appellant Tengberg; Appeal was then taken to this court.
The facts and the law governing this case are similar to those involved in Cesar v. Alaska Workmen’s Compensation Board, Op. No. 150, 383 P.2d 805 (Alaska 1963).
Based upon our decision in tire Cesar case, we hereby affirm the judgment of the Superior Court.